Citation Nr: 0730533	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as a residual of an in-service ear infection.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision promulgated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

Procedural history

In the April 2006 rating decision, service connection was 
denied for hearing loss and an ear infection.  The veteran 
perfected an appeal as to those denials.

Issue clarification

The veteran is claiming that his right-ear hearing loss is a 
residual of an in-service right ear infection.  He has 
identified no other residuals, nor has submitted any medical 
evidence showing other residuals.  Therefore, the only 
claimed residual of the in-service ear infection is hearing 
loss.  In light of that, the only disability that the veteran 
is seeking service connection is hearing loss.  Accordingly, 
the issue is as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
evidentiary development.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The report of the March 2006 VA examination reflects a 
diagnosis of bilateral; hearing loss disability per 38 C.F.R. 
§ 3.385 (2007).  Therefore, Hickson element (1) has been 
satisfied.  With respect to in-service incurrence of injury, 
the veteran has asserted that he was a gunner in service and 
that he had hazardous noise exposure in service from the 
firing of a 40-millimeter (mm) gun.  The veteran's discharge 
papers show that he served on a tank landing ship.  Thus, in-
service incurrence of injury, that is to say hazardous noise 
exposure, has been shown to be sufficient to satisfy Hickson 
element (2).  See 38 U.S.C.A. § 1154(b).  As for Hickson 
element (3), the medical nexus opinion in the report of the 
March 2006 VA examination does not address the lay evidence 
of in-service noise exposure.  Accordingly, clarification of 
that medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's records to be reviewed by the 
March 2006 VA examiner in order to 
determine the nature and etiology of his 
bilateral hearing loss.  After review of 
all pertinent medical records, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater (as likely as not) that the 
veteran's bilateral hearing loss is 
related to the veteran's in-service noise 
exposure.  If physical examination and/or 
diagnostic testing of the veteran is 
deemed to be necessary by the March 2006 
examiner, such should be accomplished.  If 
the March 2006 VA examiner is unavailable, 
the RO should arrange for the veteran's 
records to be reviewed by another medical 
professional in order to determine the 
nature and etiology of his bilateral 
hearing loss.  A report should be prepared 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO 
should again review the record and 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

